Citation Nr: 1816637	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-22 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

Entitlement to service connection for joint disease, to include psoriatic arthritis, arthritis, gout, Paget's disease and osteoporosis.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dan Brook, Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from February 1967 to November 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the New Orleans, Louisiana Regional Office (RO) of the Department of Veterans' Affairs (VA).

The Board notes that the Veteran initially claimed service connection for arthritis and psoriatic arthritis.  However, the evidence of record contains additional diagnoses of joint disease, including Paget's disease, osteoporosis and gout.  Accordingly, the Board has recharacterized the issue on appeal to encompass these additional diagnoses.  See Clemons v. Shinseki, 23 Vet App 1 (2009).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges that his current joint disability is related to chemical exposure during service, including exposure from his duties as an ordinance handler.  Notably, the service treatment records are negative for joint problems.  However, in a January 2012 letter, a treating physician's assistant indicated that the Veteran was being treated for chronic and recurrent lower back pain (including degenerative arthritis of the lumbar spine), chronic gout, osteoarthritis, osteoporosis, Paget's disease and psoriatic arthritis.  The physician's assistant also noted that the Veteran served for 33 months in the weapons department of Delta Helicopter Squadron, HC-72 and his job included, but was not limited to, building several types of bombs, including DST bombs for his squadron.  It was the physician's assistant's opinion that several of the Veteran's conditions were contributed to by his service in Vietnam and his exposure to Agent Orange.  These conditions included gout, Paget's disease, psoriatic arthritis, osteoarthritis and osteoporosis.   The physician's assistant indicated that there had been clinical documentation that suggested that several of the Veteran's illnesses could be directly linked to his exposure to Agent Orange, including gout, Paget's disease, psoriatic arthritis, osteoarthritis and osteoporosis.  

Also, in an August 2011 statement, a private physician indicated that he had treated the Veteran for various arthritic and musculoskeletal conditions since 1998.  He opined that it was as likely as not that these conditions were caused by the Veteran's "tour of duty in Vietnam."

Given that these medical opinions show that the Veteran does have current joint disease and also suggest the presence of a nexus between such current disability and chemical exposure during service, including exposure to chemicals from ordinance and potential exposure to herbicides, a VA examination is necessary prior to final adjudication of the Veteran's appeal.  Accordingly, the appeal must be remanded so that the Veteran can be afforded this examination.  

In the April 2014 statement of the case, the RO indicated that a review of the Veteran's service personnel records indicated that he had "service in the Republic of Vietnam."  Thus, the RO presumed the Veteran had been exposed to herbicides.  Review of the service personnel records shows that the Veteran served aboard the U.S.S. America, an aircraft carrier, and that this service contributed to direct support to the Republic of Vietnam Armed Forces.   However, service on an aircraft carrier in support of Vietnam operations would not necessarily mean that the Veteran had "service in the Republic of Vietnam" and it is unclear what specific information the RO relied on from the personnel records to actually find that the Veteran did have in-country Vietnam service.  See 38 C.F.R. § 3.307 (a)(6)(iii).  Thus, on remand, the RO should provide a specific basis for its conclusion that the Veteran did have service in the Republic of Vietnam.  Id.  Also, if the RO ultimately determines that a review of the personnel records and the other information of record actually does not show in-country service in Vietnam, it should give the Veteran an opportunity to report any service in or near Vietnam aside from his duties aboard the U.S.S. America and to provide corroboration of any such service.  If such reporting by the Veteran indicates the need for further development to determine whether he had in-country service in Vietnam, such development should be completed.       
 
In addition, prior to arranging for the VA examination, the AOJ should ask the Veteran to identify all sources of recent treatment or evaluation he has received for joint disease or joint problems and should secure copies of complete records of the treatment or evaluation from all sources appropriately identified.

Accordingly, the case is REMANDED for the following action:

1.  Review the Veteran's service personnel records and any other pertinent information of record and make a written determination as to whether he had service in the Republic of Vietnam and thus, can be presumed to be exposed to herbicides.  38 C.F.R. § 3.307 (a)(6)(iii); Manual M21-1, Part IV, Subpart ii, Section H (1-2).  Include this written determination in the Veteran's claims file.    

2.  If the review of the service personnel records and other pertinent information of record does not show service in the Republic of Vietnam, ask the Veteran to report any service in or near Vietnam other than his service aboard the U.S.S. America and to submit any corroborating evidence of such service.  Then, if applicable, conduct any further necessary development to determine whether the Veteran had service in the Republic of Vietnam.  

3.  Ask the Veteran to identify all sources of recent treatment or evaluation he has received for joint disease and joint problems.  Secure copies of complete records of the treatment or evaluation (not already of record) from all sources appropriately identified.

4.  Arrange for a VA examination by an appropriate medical professional to determine the likely etiology of any current joint disease.   The Veteran's claim file must be reviewed by the examiner in conjunction with the examination.  This review should include the service treatment records, the post-service medical records, the August 2011 letter from Dr. B, the January 2012 letter from the treating physician's assistant, C.F., and any other information deemed pertinent.  Any indicated tests should be performed.  

The examiner should then provide opinions in answer to the following questions:

1) Is it at least as likely as not (i.e. a 50% chance or greater) that the Veteran's current joint disease, to include psoriatic arthritis, arthritis, gout, Paget's disease and osteoporosis, is related to herbicide exposure during service?

2) Is it at least as likely as not (i.e. a 50% chance or greater) that the Veteran's current joint disease, to include psoriatic arthritis, arthritis, gout, Paget's disease and osteoporosis, is related to exposure to chemicals other than herbicides during service, including exposure to chemicals contained in ordinance the Veteran handled? 

The examiner is advised that the record already contains medical documentation diagnosing the Veteran with psoriatic arthritis, arthritis, gout, Paget's disease and osteoporosis.  Thus, for purposes of the medical opinion requests above, the examiner should assume that the Veteran does have these diseases.  

The examiner is also advised that it is insufficient to conclude that a relationship between herbicide exposure during service and current joint disease is less likely than not simply because the joint disease is not on the list of diseases and conditions that are presumptively associated with exposure to herbicide agents. 

5.  Review the examination report to ensure that it is in compliance with the remand instructions.  If not, take appropriate corrective action.  

6.  Readjudicate the claim.  If it remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




